Citation Nr: 1220026	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  09-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a torn right biceps muscle.

2.  Entitlement to service connection for a dental condition of tooth # 18 for VA compensation purposes and/or for purposes of eligibility for outpatient dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to October 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In January 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Philadelphia RO.  A copy of the hearing transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The Veteran incurred a torn right biceps muscle during active service.

2.  The Veteran's dental disorder of tooth # 18 does not result from loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.

3.  The Veteran was notified of his VA dental eligibility upon his discharge from active service, but did not file an application for VA outpatient dental treatment within 180 days from service separation.





CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for residuals of torn right biceps muscle have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2011).

2.  The criteria for entitlement to service connection for a dental condition of tooth # 18 for VA compensation purposes and/or for purposes of eligibility for outpatient dental treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right biceps muscle

The Veteran seeks to establish service connection for residuals of a torn right biceps muscle during active service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The facts of this issue may be briefly summarized.  The Veteran's service treatment records (STRs) reflect injury to the right biceps in March 2005 while playing basketball.  A magnetic resonance imaging (MRI) scan was interpreted as showing findings consistent with complete tear of the biceps tendon with retraction superiorly proximally.  The Veteran regained strength with physical therapy (PT) and surgical correction was not indicated.  An August 2005 separation examination report reflected a history that the Veteran had regained 75 percent of his right arm strength with physical therapy exercises.

At his initial VA Compensation and Pension (C&P) examination in July 2008, the Veteran described experiencing right biceps pain with activities such as pushing, pulling and lifting more than 45 pounds.  Physical examination revealed no abnormality or residual functional impairment from the right bicep tear during service.

Thereafter, the Veteran's VA clinic records reflect his continued report of right biceps aching when lifting objects.  See VA clinical records dated March 16, 2009 and October 1, 2009.  At his hearing in January 2012, the Veteran described right biceps pain on use which caused limitation of motion.  He treated these symptoms with Tylenol.

The Board observes that an MRI scan during service documented a complete tear of the biceps tendon.  This resulted in an anatomical disruption of the attachment of the biceps muscle to the bone.  The Veteran credibly reports pain and functional limitations which have been recurrent since service, particularly with lifting objects greater than 45 pounds which was not tested at the July 2008 VA examination.  Given the radiographic evidence of a complete tear of the right biceps tendon in service and the credible report of continuity of symptomatology, the Board finds that the criteria for service connection for residuals of torn right biceps muscle have been met.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494- 97.  

The Board further observes that the issue of whether the Veteran's residual disability is compensable under VA criteria is not an issue currently before the Board.  See generally 38 C.F.R. § 4.31 (noting that a zero percent evaluation shall be assigned when the requirements for a compensable evaluation have not been met).  The claim of entitlement to service connection for residuals of right biceps tear, therefore, is granted.

Dental disorder

The facts of this issue may also be briefly summarized.  The Veteran's August 2005 separation examination reflected his report of a left lower molar which was sensitive to temperature changes.  A dental examination found a crack in tooth #18 which was asymptomatic at time of examination.  The Veteran was instructed to watch the crack in this tooth.  There was no report of dental trauma.

On August 4, 2005, the Veteran was provided an advisory notice entitled "Veterans Outpatient Dental Treatment for Discharged or Released Personnel" which advised him of the VA dental treatment eligibility requirements upon his discharge.  A dental representative signed an acknowledgement that the Veteran was provided a complete dental examination and all appropriate dental services.  The Veteran signed this document certifying that he had been briefed on the eligibility criteria concerning VA outpatient dental treatment, and that he understood the provisions mentioned in the memorandum. 

The record next reflects that the Veteran filed his original claim for VA dental compensation or treatment for tooth # 18 in March 2008.  He had his initial VA clinic visit in June 2008.  In July 2008, the Veteran declined an offer for a dentistry appointment at VA, but reported his awareness of dental treatment eligibility up to 180 days out from his discharge date.  At his hearing in January 2012, the Veteran testified to having no knowledge as to how tooth # 18 had been cracked.  See Transcript of January 2012 Travel Board hearing, p. 4.

The Board initially notes that, in general, a claim for service-connected disability compensation for a dental disorder may also be treated as a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Cf. 38 C.F.R. § 4.150 (setting forth dental and oral conditions for which compensation may be paid); 38 C.F.R. § 17.161 (setting forth criteria for authorization of outpatient dental treatment).  The Board has rephrased the issue on the title page to reflect the maximum potential benefits available to the Veteran based on the facts presented.

With respect to VA compensation, VA regulations limit the dental and oral conditions that may qualify for disability compensation; tooth loss can be service-connected only when it is due to the loss of substance of the body of the maxilla or mandible.  See 38 C.F.R. § 4.150, Diagnostic Code (DC) 9913.  The rating schedule expressly limits a rating under DC 9913 to "bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  Id. at Note.

On review of the record in its entirety, the Board finds that the preponderance of the evidence is against a claim for VA compensation for a dental condition for tooth # 18 as there is no lay or medical evidence that the Veteran's dental disorder of tooth # 18 results from loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis.

The record on appeal merely reflects that crack of tooth #18 was found at the time of service separation.  The Veteran's STRs and dental records do not reflect any history of trauma which could reasonably account for this abnormality.  As indicated above, the Veteran testified to being unaware of any dental trauma history.

The Board observes that the term "trauma" does not contemplate cracking a tooth while eating.  VAOPGCPREC 5-97 (Jan. 22, 1997).  The United States Court of Appeals for the Federal Circuit has stated that "service trauma" under 38 U.S.C.A. § 1712 contemplates an injury or wound produced by an external physical force during a service member's performance of military duties which does not include the intended results of proper medical treatment provided by the military.  Nielson v. Shinseki, 607 F.3d 802 (Fed. Cir. 2010). 

In this case, the Veteran has provided credible evidence that he cracked tooth # 18 during service, but he has provided no evidence of trauma because the Veteran himself is unaware of how tooth # 18 became cracked.  As there is no lay or medical evidence that the Veteran's dental disorder of tooth # 18 results from loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis, this aspect of the claim must be denied as a matter of law.

With respect to entitlement to VA outpatient treatment, VA dental treatment is authorized based on several distinct Classes of eligibility enumerated in 38 C.F.R. § 17.161.

For Class I, dental treatment is authorized for a service-connected, compensable dental disability or condition.  38 C.F.R. § 17.161(a).  As held above, the Board has found that the Veteran does not manifest a compensable service-connected dental disability or condition.  Thus, the Veteran is not eligible for Class I dental treatment.

Class II eligibility is based on service-connected dental disorders or conditions present at discharge or release from active duty (which took place after September 30, 1981 as in this case).  38 C.F.R. § 17.161(b).  This provision authorizes treatment indicated as reasonably necessary for the one-time correction of the service-connected non-compensable condition, provided that additional criteria are also met.  Id.  (emphasis added).

The following principles apply to dental conditions noted at entry and treated during service: (1) teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service; (2) teeth noted as filled at entry will be service-connected if they were extracted or if the existing filling was replaced after 180 days or more of active service; (3) teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service-connected; (4) teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service; (5) teeth noted at entry as nonrestorable will not be service-connected regardless of treatment during service; (6) teeth noted as missing at entry will not be service-connected regardless of treatment during service.  38 C.F.R. § 3.381(d).

The following will not be service-connected for treatment purposes: (1) calculus; (2) acute periodontal disease; (3) 3rd molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; (4) impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).  Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381(f).

According to these criteria, the Veteran's has potential eligibility for Class II dental treatment for the crack to tooth # 18.  However, the Veteran's eligibility for one-time corrective treatment is dependent, in part, upon his making a timely application for dental treatment within 180 days after his discharge or release from active service.  38 C.F.R. § 17.161(b).  This time limit began to toll on August 4, 2005 when he read and signed the document entitled "Veterans Outpatient Dental Treatment for Discharged or Released Personnel."  38 U.S.C.A. § 1712(a)(2).  See Mays, 5 Vet. App. at 306-07.  As there is no lay allegation that a claim for outpatient dental treatment was formally or informally raised within 180 days from service discharge, the Board must deny as a matter of law the claim of eligibility for VA outpatient treatment for tooth # 18 despite the fact that this tooth is shown to have been cracked upon service discharge.

Otherwise, the credible evidence does not demonstrate that the Veteran can avail himself of any additional categories of VA dental treatment as the Board finds no dental disorder resulting from a combat wound or other service trauma (Class II(a)); the Veteran is not a former prisoner of war (Class II(b) and Class II(c)); he has not previously received VA treatment (Class IIR (Retroactive)); he does not have a service-connected disability which is impaired or aggravated by the dental condition (Class III); he does not have a 100 percent VA compensation rating (Class IV); he is not a Chapter 31 vocational rehabilitation trainee (Class V); and he is not receiving, or is scheduled to receive, VA care and treatment under Chapter 17 of 38 U.S.C. (Class VI).  See 38 C.F.R. § 17.161(c)-(j).

In deciding this case, the Board finds that the Veteran has been a reliable and credible historian.  Unfortunately, the facts as alleged by the Veteran does not render him eligible for VA compensation or outpatient therapy for tooth # 18 as a matter of law.  The claim, therefore, must be denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

With respect to the right bicep claim, the Board has granted the benefit being sought on appeal in full.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be discussed. 

With respect to the dental claim, a preadjudicatory RO letter in April 2008 advised the Veteran of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties on the part of himself and VA in developing the claim.  Notably, the RO included a section entitled "VA Dental Treatment Facts" advising him of the eligibility requirements.

In this case, the record is clear that the Veteran did not apply for dental care within 180 days after discharge.  He does not allege dental trauma, and there is no reasonable basis to consider whether he falls within the special classes of veterans listed from 38 C.F.R. § 17.161(c)-(j).  Accordingly, there is no further duty to notify or assist the Veteran regarding this claim.  See VAOPGCPREC 5-2004 (June 23, 2004) (VA not required to provide VCAA notice where there is no legal basis for claim or where undisputed facts render the claimant ineligible for the benefit sought).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

This VLJ had the opportunity to briefly review the claims folder prior to the Veteran's January 2012 testimony, and heard his testimony denying knowledge of dental trauma.  At the hearing, the Board discussed with the Veteran the potential sources of relevant and available evidence.  Given the allegations and time filing deadline applicable to this claim, the Board could find no avenues of relevant inquiry to pursue.  On the facts of this particular claim, the Board finds that it has fully complied with the Bryant requirements.


ORDER

The claim of entitlement to service connection for residuals of right biceps tear is granted.

The claim of entitlement to service connection for a dental condition of tooth # 18 for VA compensation purposes and/or for purposes of eligibility for outpatient dental treatment is denied.

____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


